Title: To James Madison from Fulwar Skipwith, 22 August 1806
From: Skipwith, Fulwar
To: Madison, James



Sir,
Paris, 22d. August 1806.

I accompany this Letter with Copies of the correspondence which has passed between Genl. Armstrong & me, since the date of my Letter to you of the 1st. Inst.  I am preparing Copies, which I shall forward authenticated by one of the late board of american Commissioners, of the Documents on which Mr. Swan obtained the two payments mentioned in my letter to the Minister of the 14th. Inst. (No. 21).
It is upon no slight or questionable ground that I charge the General in that letter with endeavouring, thro’ the medium of Mr. Swan, to collect & circulate a list of recriminations against me: indeed I Know that for some time past they have been ransacking, in such of the french Bureaus as are accessible to them, every affair having the least relation to my public or private Agency; but in no one, of perhaps one thousand affairs in which I have been the Agent, am I uneasy as to the result.  In the multiplicity of this business, and in the complexedness of some of it, I may have committed mistakes of form; but an impartial examination will certainly demonstrate the candor & rectitude of my motives, in every transaction of my life, with both the Government of France & its officers.
It will be seen by the Copy accompanying of a letter from his Excellency, the Minister of Exterior Relations (No. 23) that I have the Prospect of getting the appeal upon my own Cases before His Majesty the Emperor & His Council of State.  I have the honor to be with great Respect & Regard, Sir, your mo. ob. Servt:

Fulwar Skipwith


P. S.  A Copy of the letter referred to in the foregoing Letter will be forwarded with its Duplicate, the original being at present in the hands of the Lawyer employed by me to prosecute my appeal before the Council of State

